Per Curiam.
Plaintiffs’ action below was for the recovery of accidental death benefits allegedly due plaintiffs as a result of the insured’s death on November 8,1967. A jury verdict was returned against the defendant in the sum of $5,000. Defendant appeals as of right from the denial of its motion for a new trial.
*190The sole issue on appeal relates to the trial court’s instructional definition of the word “accident”. A review of the trial court’s instructions reveals that the instructional definition of “accident” was in accordance with the terms of the insurance policy and consistent with the accepted definition set forth in Guerdon Industries, Inc., v. Fidelity & Casualty Company of New York (1963), 371 Mich 12, 18, 19. See Brant v. Citizens Mutual Automobile Insurance Company (1966), 4 Mich App 596.
Judgment affirmed.